     Case: 1:17-md-02804-DAP Doc #: 3224 Filed: 03/12/20 1 of 1. PageID #: 492161

                                        Case No. 19-4097/19-4099

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                                ORDER



In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------

ALBANY COUNTY, NY, Negotiation Class's Class Representatives; CO-LEAD
NEGOTIATION CLASS COUNSEL; CO-NEGOTIATION CLASS COUNSEL

               Plaintiffs – Appellees       [19-4097 and 19-4099]

CITY OF NORTH ROYALTON, OH; CITY OF EAST CLEVELAND, OH; CITY OF
MAYFIELD HEIGHTS, OH; CITY OF LYNDHURST OH; CITY OF HURON, OH; CITY OF
WICKLIFFE, OH

               Plaintiffs – Appellants       [19-4099]

v.

MCKESSON CORPORATION; CARDINAL HEALTH, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; PRESCRIPTION SUPPLY, INC.; DISCOUNT DRUG MART, INC.;
WALMART, INC.; WALGREEN COMPANY; WALGREEN EASTERN CO., INC.; CVS
PHARMACY, INC.; CVS INDIANA, LLC; CVS RX SERVICES, INC.; RITE AID OF
MARYLAND, INC., dba Rite Aid of Mid-Atlantic Customer Support Center

               Defendants – Appellants       [19-4097]



     Appellees have filed a motion to file a single, consolidated answering brief up to 16,000

words.

     Upon consideration, the motion is GRANTED. It is further ORDERED the cases are

consolidated for briefing and submission.

                                                    ENTERED PURSUANT TO RULE 45(a),
                                                    RULES OF THE SIXTH CIRCUIT
                                                    Deborah S. Hunt, Clerk


Issued: March 10, 2020
                                                    ___________________________________
